

116 S1714 IS: Elevating the Voices of Gold Star Wives Act of 2019
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1714IN THE SENATE OF THE UNITED STATESJune 4, 2019Mr. Blumenthal (for himself, Mr. Tester, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the charter of the Gold Star Wives of America to remove the restriction on the federally
			 chartered corporation, and directors and officers of the corporation,
			 attempting to influence legislation.
	
 1.Short titleThis Act may be cited as the Elevating the Voices of Gold Star Wives Act of 2019. 2.Revision of Federal charter restrictions on Gold Star Wives of AmericaSection 80507(b) of title 36, United States Code, is amended by striking or in any manner attempt to influence legislation.